Citation Nr: 1025766	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a low back disorder, claimed as lumbosacral strain.

2.  Entitlement to service connection for a low back disorder, 
claimed as lumbosacral strain.

3.  Entitlement to service connection for left shoulder pain.

4.  Entitlement to service connection for arthritis, residuals of 
cervical spine injury.

5.  Entitlement to service connection for right knee pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 
1972 and from June 1981 to May 1982.  He also had additional 
service in the Reserves, with periods of active duty for training 
(ACDUTRA) documented in the record.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision issued in February 2006 by 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening a 
previously denied claim for service connection for a low back 
disorder and confirmed denials of service connection for cervical 
spine, left shoulder and right knee disabilities. 

The issues of entitlement to service connection for low back, 
cervical spine, left shoulder, and right knee disabilities are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed September 1988 Board decision denied the 
Veteran's reopened claim for service connection for a low back 
disorder.

2.  New evidence received since the September 1988 Board decision 
relates to an unestablished fact necessary to substantiate the 
claim.



CONCLUSIONS OF LAW

1.  The September 1988 Board decision, denying the Veteran's 
reopened claim for service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  New and material evidence has been received since the 
September 1988 Board decision, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
reopening and remanding for further development the claim for 
service connection for a low back disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II. New and Material Evidence

A.  Procedural Background

The Veteran seeks to reopen his claim for service connection for 
a low back disability.  The procedural history regarding the 
prior adjudications of this matter is as follows. 

Service connection was originally denied for what was described 
as an "injury to spine and back" in a July 1973 rating 
decision, which found that service records showed no evidence of 
an injury to the spine and back.  The Veteran appealed this 
denial and it was upheld be a Board decision dated in March 1974, 
which found that a spine or back injury was not demonstrated in 
service and that the Veteran was not shown to have any residuals 
of such an injury.  

The Veteran attempted to reopen his claim in June 1982, but his 
claim was disallowed for failure to prosecute in a July 1982 
action which noted he failed to report for a scheduled 
examination.  He again was found to have failed to prosecute the 
claim in a September 1982 deferred rating.  In February 1986, his 
claim was again disallowed for failure to prosecute, as he again 
failed to appear for a scheduled examination.  He submitted a 
request to reschedule the examination in April 1986 and one was 
rescheduled.

Following the Veteran's attendance at a May 1986 examination, the 
RO reopened and denied service connection for a back disorder in 
a May 1986 rating decision, which found that any injury to the 
back was acute and there was no evidence of continuity of 
symptoms and noted that findings from a July 1981 service 
treatment record were apparently congenital and could not be 
associated with service.  The Veteran appealed this decision and 
it was upheld by a September 1988 Board decision, which 
determined that there was no evidence of back disabilities during 
any subsequent ACDUTRA and lumbosacral strain was not incurred or 
aggravated by service in 1981 or 1982, nor by any ACDUTRA.

While there are subsequent unappealed rating decisions from 
September 2003 and May 2004, these ratings were issued when the 
RO was in constructive possession of a service personnel record 
documenting that the Veteran was in ACDUTRA at the time of a June 
1994 motor vehicle accident, which the Veteran alleged resulted 
in the claimed low back problems.  While service department 
records from his Army National Guard service that pertain to this 
claim had not been before the RO during these denials, such 
records are considered to be in the VA's constructive possession.  
Thus, these decisions are not considered "final" under 
38 C.F.R. § 3.156(a), but are subject to reconsideration by the 
VA on a de novo basis.  See 38 C.F.R. § 3.156(c)(1). 

However, the records that include documentation confirming that a 
motor vehicle accident occurred during ACDUTRA on June 13, 1997, 
which he alleged resulted in a back injury, as well as a record 
documenting a lifting injury to his back on July 15, 1996 during 
ACDUTRA, did not yet exist at the time of the prior final 
decisions leading up to the September 1988 Board decision.  The 
provisions of 38 C.F.R. § 3.156(c)(1) thus do not apply to these 
earlier decisions.  Thus, the Board must consider the decisions 
prior to the generation of these documents from the 1990s on a 
new and material basis.

B.  Law and Analysis

Prior unappealed decisions of the Board and the RO are final.  38 
U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1100, 20.1103, 20.1104 (2009).  If, however, new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 
1 Vet. App 145 (1991).  When determining whether additional 
evidence is new and material, VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The procedural history and reasoning behind the prior final 
decisions has been discussed above.  The last prior final denial 
in this matter is the Board's decision of September 1988.  

The evidence previously before the Board in September 1988 
includes service treatment records showing the July 1972 entrance 
examination and accompanying report of medical history which 
showed normal spine and no history of problems pertaining to the 
lumbar spine.  He was seen in the sick bay in August 1972 for 
innumerable somatic complaints in order to avoid swimming, and 
was noted to have a history suggestive of psychiatric problems.  
He was deemed manipulative, and no findings pertaining to the 
back were made.  An undated statement signed by the Veteran 
confirmed that he had been examined during the past 60 days and 
was found to be physically qualified for separation from active 
duty.  No defects had been noted that would entitle him to 
disability benefits, nor had he suffered any injuries or 
illnesses.  

Also before the Board in 1988 was a January 1974 buddy letter, 
which asked the Veteran if his back still hurt like it had in the 
Navy and whether he still used a back brace.  

Additional service treatment records from his period of service 
between June 1981 and May 1982 that were before the Board in 
September 1988 included a normal spine shown on enlistment 
examination from May 1981, with the report of medical history 
negative for any complaints pertaining to his back.  The records 
do show that in June 1981 he had low back pain for a week with 
full range of motion and no trauma.  In July 1981, he sustained a 
twisting injury to the back while carrying papers, and had pain 
beginning in the right side of his back.  Examination was 
noteworthy for a slight compensatory scoliosis and a 1 1/2-
centimeter leg length discrepancy, with the right shorter than 
the left.  Also noted was some palpable muscle spasm in the 
lumbar area.  He was assessed with paravertebral muscle strain 
due to twisting motion.  A few days later in July 1981, he 
reinjured his back lifting again.  However, a few days later at 
the end of July 1981, findings regarding his back were negative 
for spasm and straight-leg raise and his range of motion was 
full.  A March 1982 record showed complaints of low back pain for 
9 months, with the pain now occasional and usually occurring 
after physical stress or prolonged standing.  

Also previously before the Board were VA examination forms from 
August 1982 and October 1982 where he filled in the medical 
history and claimed low back pain extending down to his big toe 
on his left leg.  The examination reports however were left 
blank, as he apparently did not undergo examination.   

Also before the Board in 1988 was a May 1986 VA examination 
report with a history that included back pain due to an accident.  
He complained of constant pain due to the accident.  He gave a 
history of having injured his back in the service while lifting 
in 1980, and now had pain especially when lifting that radiated 
to his legs.  Findings included negative straight-leg raise at 60 
degrees and no paraspinal tenderness.  His range of motion was 90 
degrees of flexion, 35 degrees of extension, and 30 degrees for 
the remaining ranges of motion.  He was diagnosed with 
lumbosacral strain; no opinion was given as to etiology.

Among the evidence that was received after the Board's September 
1988 decision included an individual sick slip (DD 689) from July 
1996, with remarks of back pain confirmed in the line of duty and 
with restrictions from lifting, exertion or physical testing.  
Additional service treatment records received in September 2005 
reveal that he hurt his back in July 1996 when lifting a M60 
machine gun onto the back of a vehicle during ACDUTRA.  

The additional evidence submitted after September 1988 includes 
evidence showing a motor vehicle accident took place on June 13, 
1997.  He filled out a report of accidental injury (VAF 21-4176), 
on which he reported that he had had an accident on that date 
during ACDUTRA for the National Guard.  He said he was a 
passenger in a car that was making a left turn, when it was 
struck by a van, which impacted the passenger side.  This form 
was received by the VA in February 2002.  Other records which 
included a letter from a personal injury attorney from the same 
month reveal that a private law firm was retained to represent 
the Veteran for an accident on June 13, 1997.  
 
Army National Guard personnel records received after September 
1988 showed points earned between February 1972 and February 
1999, and included a record showing payment for training in 
August 1997.  Subsequently, a document received in February 2005 
verified that the Veteran had been on ACDUTRA from June 13, 1997 
to June 27, 1997.  The document was a pay document certified by 
an individual and prepared on July 24, 1997.  

Among the evidence received after September 1988, which pertained 
to medical treatment for the lumbar spine following the June 13, 
1997 motor vehicle accident, includes a July 1997 MRI of the 
lumbar spine that was normal.  However, a December 1997 record 
from a chiropractor referring the Veteran to an orthopedist noted 
that the Veteran had been in another accident in August 1997 when 
he was riding in a bus that was struck from behind.  The 
chiropractor noted that he was still treating the Veteran for 
injuries from a motor vehicle accident on June 13, 1997.  
Findings revealed the thoracic and lumbar spine had spasm and 
tenderness to palpation, and limited lumbar range of motion.  The 
impression was acute and chronic sprain and strain of the 
lumbosacral and thoracic spine.  An orthopedic evaluation from 
June 1998 revealed essentially the same findings as those shown 
in December 1997 and contained an opinion that the Veteran 
continues to have persistent findings and symptoms as a result of 
the accident in question.  

Continued treatment for lumbar spine complaints are documented in 
VA and private records from 2000 and 2001.  A November 2001 VA 
examination report reflects the apparent history of a motor 
vehicle accident in 1997, when he injured his back.  The examiner 
noted that results from MRIs and X-rays were unavailable for 
review and that examination did show spasm in the paraspinal 
muscles and limited motion in all directions.  The impression was 
lumbosacral strain/sprain syndrome.  He was thought to possibly 
have a herniated disc but further evaluation with MRI was needed 
to verify.  No opinion as to causation was given.  A VA 
examination of April 2002 did not include findings for the back.  

Also received after September 1988 is a copy of a June 2003 
Social Security Administration (SSA) decision granting 
Supplemental Security Income (SSI) benefits.  No basis for the 
decision is given.

More recent records from 2004 through 2005 reveal continued 
treatment for back symptoms, with findings of spasm and radicular 
symptoms documented in January 2005, when he was assessed with 
likely herniated nucleus pulposa with sciatica.  A May 2005 VA 
examination report reflects that the Veteran was claiming he had 
a back condition that was related to a car crash in June 1997.  
The examiner reviewed the claims file and opined that review of 
the available records in the claims folder did not provide 
evidence that the Veteran suffered a back injury in the car crash 
of June 1997.  His claim for a back injury predated the car crash 
injury by many years and any back strain or other condition 
cannot be attributed to the injuries suffered in the accident of 
June 1997.  

Based on a review of the foregoing, the Board finds that new and 
material evidence has been submitted to reopen the previously 
denied claim for service connection for a low back disorder.  
This evidence now includes evidence of an additional back injury 
with treatment in ACDUTRA in July 1996 from lifting a machine gun 
onto a vehicle, as well as the June 13, 1997 motor vehicle 
accident also confirmed to have happened during ACDUTRA.  Such 
evidence is new in that it did not exist at the time of the 
Board's September 1988 denial, and is significant as it contains 
evidence of additional in-service trauma and injury, which 
clearly involved the low back in July 1996, and may have 
potentially affected the low back in June 1997.  The new evidence 
also includes records showing ongoing treatment for lumbar spine 
problems, thus suggesting a possible continuity of symptoms.  

This evidence is new in that it has not been previously 
considered, and is significant as it relates to an unestablished 
fact necessary to substantiate his claim and raises a reasonable 
possibility of substantiating his claim.  Thus, the claim for 
service connection for a low back disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a claim for 
service connection for a low back disorder and to this extent, 
the appeal is granted.


REMAND

Having reopened the claim for service connection for a low back 
disorder, the Board finds that it is necessary to remand this 
issue for additional development prior to readjudication on the 
merits.  The Board also finds that it is necessary to remand the 
issues of service connection for claimed left shoulder, cervical 
spine and right knee disorders, which are subject to 
reconsideration rather than requiring reopening of the claims 
which were previously denied in September 2003 and May 2004 
before Army National Guard records which were in existence at the 
time were received by the VA in February 2005 and September 2005.  

Regarding the low back disorder, the Board finds that the 
September 2005 VA examination that addressed the etiology of this 
disorder is inadequate, as pointed out by the representative in 
the most recent brief of May 2010.  This examination failed to 
address whether the Veteran's lumbar spine disorder, which was 
said to have preexisted the car accident of June 13, 1997 during 
ACDUTRA was aggravated by this accident.  The examiner also 
completely failed to address the other back injury shown during 
ACDUTRA in July 1996, about one year prior to the car accident.  
Furthermore, as an earlier denial from the RO in May 1986 (later 
upheld by the Board in September 1988) did so on the basis of the 
lumbar spine condition being a congenital condition not subject 
to service connection, an opinion is needed to clarify whether 
the Veteran does indeed have any congenital spine condition, and 
if so, whether it was aggravated by superimposed injuries in 
service.  

Regarding the remaining issues of service connection for claimed 
left shoulder, cervical spine and right knee disorders, the Board 
finds that as pointed out by the representative's most recent 
brief, the VA examinations of April 2002 and May 2005 are 
inadequate, as they failed to discuss the etiology of any of 
these conditions and whether they were as likely as not related 
to any incident in service, to include ACDUTRA.  The Board notes 
that the motor vehicle accident of June 13, 1997 is alleged to 
have resulted in injuries to all these areas.  

The record also reflects that the Veteran was granted SSI 
benefits in a June 2003 decision, which noted the claim had been 
filed in April 2001.  To date, records related to SSA claims have 
not been associated with the claims folder.  These records are 
potentially pertinent to all appellant's claims.

Furthermore the Veteran should be afforded the opportunity to 
identify any additional treatment he may have for the claimed 
disorders since service, and to afford VA the opportunity to 
obtain records of treatment that have not already been associated 
with the claims folder.

In view of the foregoing this matter is remanded for the 
following:

1.  Obtain from the SSA a copy of any 
decision that was made on a claim for SSI or 
SSA disability benefits awarded, as well as 
the medical records relied upon concerning 
any determination rendered.  All efforts to 
obtain these records should be fully 
documented, and the SSA should provide a 
negative response if records are not 
available.

2.  Send a letter to the Veteran and his 
representative and ask him to provide the 
names, addresses, and dates of treatments of 
any and all VA and private healthcare 
providers, who have treated him for any back, 
left shoulder, cervical spine (neck) and 
right knee disorders since service.  After 
securing the necessary release(s), obtain 
those records, which are not already 
associated with the claims folder.  All 
responses and/or records should be associated 
with the claims folder.  If any of the 
identified records cannot be obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After the above development in 1 and 2 
above is completed, arrange to have the 
Veteran undergo an orthopedic examination by 
an appropriate VA specialist.  The claims 
folder, along with all additional evidence 
obtained pursuant to the instructions above, 
must be made available to and reviewed by the 
examiner.  All special studies or tests 
deemed necessary by the examiner are to be 
accomplished, to include X-rays.  The 
examiner is requested to review the pertinent 
medical records, examine the appellant and 
provide a written opinion as to the presence, 
etiology and onset of his claimed conditions.

(A) Specifically, the examiner is requested 
to provide an opinion as to: (1) whether the 
Veteran has a current disability of the left 
shoulder, cervical spine and/or right knee; 
and (2) if a current disability of the left 
shoulder, cervical spine and/or right knee is 
confirmed, whether is it at least as likely 
as not (50 percent or greater probability) 
that the any such disability of the left 
shoulder, cervical spine and/or right knee 
had its onset during his period of active 
duty, or was etiologically related to any 
incident in service, to include his motor 
vehicle accident during ACDUTRA on June 13, 
1997?  

(B) Additionally, the examiner is requested 
to provide an opinion as to: (1) whether the 
Veteran has a current low back disability; 
(2) if a current low back disability is 
confirmed, is it at least as likely as not 
(50 percent or greater probability) that such 
low back disability had its onset during his 
period of active duty, or was etiologically 
related to any incident in service, to 
include his motor vehicle accident during 
ACDUTRA on June 13, 1997, or from other 
injuries or problems shown with his back 
during service between 1981 and 1982, as well 
as the lifting injury in July 1996; (3) for 
any back disorder (including scoliosis) found 
to preexist any period of service (and 
ACDUTRA), the examiner should discuss whether 
it is at least as likely as not that such 
disorder was permanently aggravated/increased 
in disability during his service (to include 
by a superimposed injury) or whether it is 
more likely than not that such increase was 
due to the natural progress of the disease.

(C)  Regarding all claimed disabilities of 
the low back, left shoulder, cervical spine 
and right knee, the examiner should also 
provide an opinion whether it is at least as 
likely as not (50 percent or greater 
probability), that arthritis was manifested 
to a compensable degree within a year of his 
discharge from active duty. 

In answering these questions, the examiner 
should also address the service treatment 
records from active duty and ACDUTRA, as well 
as the post service records documenting 
subsequent treatment for these claimed 
disabilities.  

The examiner must provide a comprehensive 
report with detailed clinical findings and a 
complete rationale for any opinions or 
conclusions reached.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims for service connection remaining 
on appeal to include consideration of newly 
acquired evidence.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal, to include 
discussion of 38 C.F.R. § 3.310 with regard 
to the low back disability.  The Veteran and 
his representative must then be afforded an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is advised 
that failure to cooperate by reporting for examination without 
good cause may result in adverse consequences.  38 C.F.R. § 3.655 
(2009).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


